Citation Nr: 0309329	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-01 161	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.  The veteran also had service in the United 
States Army Reserves from 1970 to 1984.  

This matter comes on appeal from an August 1998 rating 
decision that denied the veteran's claim for service 
connection for a degenerative back problem.  The veteran 
filed a notice of disagreement in November 1998.  The RO 
issued a statement of the case in December 1998.  The veteran 
filed a substantive appeal in January 1999.  

In November 1999, the Board remanded the claim to the RO for 
additional development.  In November 2001, the RO issued a 
supplemental statement of the case reflecting the RO's 
continued the denial of the veteran's claim.  

In August 2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002).  The Board notified the 
veteran and his representative of the development 
accomplished in March 26, 2003.  


REMAND

The veteran claims that he has current back disability 
resulting from tropical meningitis, which he allegedly 
developed while stationed in Puerto Rico in 1958.  

Pursuant to the Board's development of this claim, additional 
evidence has been added to the claims file, namely an April 
2003 VA examination report and Social Security Administration 
(SSA) disability determination records.  Records considered 
by SSA and received in response to the Board's request  
include copies of VA outpatient treatment records dated from 
June 1998 to February 2000; a March 1999 examination report 
from Dr. Perry Zona; and reports from Roy M. Beerel, M.D., 
dated in February 1999 and August 1999, respectively.  

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the 
November 2001 SSOC.  

The Board also finds that further notification with respect 
to, and possibly, development of, the claim is warranted.  In 
this regard, the Board notes that in connection with its 
development of this claim, in August 2002, the Board sent a 
letter to the veteran asking him to identify medical 
treatment providers and to sign releases authorizing VA to 
obtain records from any identified source.  The Board 
specifically requested pertinent information and 
authorization to enable it to obtain records of the veteran's 
treatment by specific doctors, to include Dr. Zona and Dr. 
Beerel, both referred to in the SSA records received.  In 
response, the veteran submitted releases for Drs. Zona and 
Beerel.  The veteran also indicated, in a statement in 
support of claim, that he had received treatment by Dr. Peris 
in October 1998; however, he did not provide a release 
authorizing VA to obtain medical records from that physician.  
Through correspondence dated in October 2002, the Board 
attempted to obtain records from Drs. Zona and Beerel.  There 
was no response from Dr. Perry Zona.  The request sent to Roy 
M. Beerel was returned the Board as "Attempted Not Known".  

On remand, the RO should, consistent with 38 C.F.R. § 3.159 
(2002), notify the veteran and his representative of its 
efforts to obtain outstanding treatment records from Drs. 
Zona and Beerel, and that no authorization for release of 
medical information for Dr. Perish has been provided.  The RO 
should advise them that additional information and 
authorization is needed if the veteran wants VA to obtain 
records from either Drs. Beerel or Perish, and afford them 
the opportunity to submit any pertinent medical treatment 
records-to include any records from Dr. Zona-on their own. 

Finally, the Board notes that in a July 2001 letter, the RO 
notified the veteran of the enhanced duties to notify and 
assist established by sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, and 
5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002).  On remand, and prior to readjudication of the claim, 
the RO should continue to ensure that the notification and 
development provisions of the VCAA are met.

The Board regrets that a second remand of this matter will 
further delay a final decision in this case, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
his representative and advise them that 
its attempts to obtain private outpatient 
treatment records from Dr. Perry J. Zona 
and Roy M Beerel, M.D. have been 
unsuccessful, and that no authorization 
for release of medical records from Dr. 
Perish has been provided.  The RO should 
advise them that additional information 
and authorization is needed if the 
veteran wants VA to obtain records from 
either Drs. Beerel or Perish, and afford 
them the opportunity to submit any 
pertinent medical treatment records-to 
include any records from Dr. Zona-on 
their own.  

2.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a back disorder in light 
of all pertinent evidence and legal 
authority. 

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



